Citation Nr: 1802956	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  09-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for a left knee disability prior to February 7, 2017 and in excess of 10 percent thereafter.

2. Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia and a June 2007 rating decision of the RO in St. Petersburg, Florida.  The RO in Atlanta currently retains jurisdiction.  

A personal hearing was conducted between the Veteran and undersigned in August 2013.  A transcript is associated with the record.  The Board most recently remanded this appeal for additional development in December 2016.

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, left knee symptomology has been attributable to non-service-connected osteoarthritis status post total left knee replacement (TKR).


CONCLUSION OF LAW

The criteria for a compensable rating for a left ankle disability prior to February 7, 2017 and in excess of 10 percent thereafter have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5055, 5257 - 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in December 2016 for additional development.  That included obtaining outstanding VA treatment records and affording the Veteran a VA examination with a medical opinion.  Both actions were accomplished.  There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of the February 2017 examination.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Left Knee

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

By way of history, the Veteran was initially assigned a noncompensable rating for psoriatic arthritis of the left knee in a July 2006 rating decision, which was continued in a June 2007 rating decision.  He perfected his appeal for the left knee in August 2009.  During the pendency of the appeal, a February 2017 rating decision granted a 10 percent rating effective February 7, 2017 based on painful motion of the knee and X-ray evidence of degenerative arthritis.  The Veteran underwent a total replacement of the left knee in 2004.

Disabilities of the knee can be variously rated based on pain on motion, limitation of motion, instability, and ankylosis.  See Diagnostic Codes 5003, 5257, 5258, 5259, 5260, and 5261; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Separate compensable ratings are possible.  The residuals of a total knee replacement are rated under Diagnostic Code 5055.

In its June 2015 Remand, the Board determined that there was a question as to whether the Veteran's TKR in 2004 and left knee symptomology prior to that surgery were attributable to his service-connected psoriatic arthritis or non-service-connected osteoarthritis.  Reference is made to an October 2004 rheumatology note that differentiated between joint damage caused by degenerative joint disease (DJD) and the lack of damage caused by rheumatoid and psoriatic arthritis .  The matter was Remanded in April and December 2016 due inadequate/incomplete answers to that question.  

In a July 2017 opinion, the examiner stated that the Veteran's TKR was most likely due to osteoarthritis rather than psoriatic arthritis.  The examiner based his opinion on the fact that the Veteran had had osteoarthritis (DJD) of the right knee since 2008, and that earlier radiology studies from 2004 had documented joint damage caused by DJD and not psoriatic arthritis.  He indicated that there was no evidence of symptoms attributable to psoriatic arthritis prior to the TKR and that any of the Veteran's current left knee symptoms were due to his TKR, which was related to his non-service connected osteoarthritis.  The examiner relied on the medical and lay evidence of record in supporting these conclusions.  There is no competent medical opinion that refutes this finding.

The Court has held that when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, the benefit of the doubt doctrine requires that it attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, however, the medical evidence indicates that the Veteran's psoriatic arthritis, if present, has been asymptomatic throughout the period on appeal.  His symptoms of knee disability prior to his 2004 knee replacement and since that time have been attributed to non-service connected osteoarthritis.  Such precludes the assignment of a compensable rating prior to February 7, 2017 or a rating in excess of 10 percent thereafter under any relevant diagnostic code.

The Board affords the examiners' opinions great weight, as they were based on medical principles and adequate rationale, and the examiners considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The interpretation of radiology reports was also necessary.  The Board acknowledges the Veteran's statements attributing his left knee symptomology to psoriatic arthritis; nevertheless, the Veteran is not competent to attribute symptomology to complex medical conditions such as osteoarthritis and psoriatic arthritis, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to an initial compensable rating for a left knee disability prior to February 7, 2017 and in excess of 10 percent thereafter is denied.


REMAND

In the December 2016 remand, the Board directed that the Veteran be scheduled for a new VA examination for his left ankle.  Specifically, the examiner was asked to address the findings of the July 2014 VA examination, which diagnosed a left ankle enthesophyte and left ankle strain, as well as whether a left ankle disability was caused or aggravated by the Veteran's service-connected diabetes mellitus or right knee disability.

The Veteran was afforded a new examination in February 2017.  The examiner was unable to diagnose a current left ankle disability.  With respect to the July 2014 examination, the examiner stated that enthesophytes were most likely due to Achilles tendonitis rather than metabolic change due to diabetes.  The examiner did not discuss whether diabetes aggravated the enthesophyte or whether the Veteran's right knee disability caused or aggravated the enthesophyte.  The examiner stated that left ankle strain diagnosed in the July 2014 examination had likely resolved, and therefore did not provide an opinion.

Although the February 2017 examiner was unable to diagnose a current left ankle disability, the July 2014 examination establishes diagnoses of an enthesophyte and left ankle strain, which are sufficient for the purposes of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, the February 2017 examiner did not challenge the validity of the diagnoses, but rather their etiology and current status.  The examiner's failure to completely address causation or aggravation of the diagnoses by the Veteran's service-connected diabetes mellitus or right knee disability necessitates a remand for an addendum opinion.


Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who completed the February 2017 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  

The examiner should address the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's left ankle enthesophyte was caused or aggravated (worsened) by his diabetes mellitus?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's left ankle enthesophyte was caused or aggravated (worsened) by his right knee disability?

c. Is it at least as likely as not (50 percent probability or greater) that the Veteran's left ankle strain was caused or aggravated (worsened) by his diabetes mellitus?

d. Is it at least as likely as not (50 percent probability or greater) that the Veteran's left ankle strain was caused or aggravated (worsened) by his right knee disability?

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


